Reasons for Allowance
The closest prior art reference is U.S. Patent Application Publication No. 2019/0286147 A1 to Matsunaga et al. who discloses an action plan generation unit 140 that generates a target trajectory along which the subject vehicle M automatically (without depending on the operation of the driver) travels in the future so that the subject vehicle M travels on the recommended lane determined by the recommended lane determination unit 61 and furthermore the subject vehicle M is able to cope with the surrounding situation of the subject vehicle M.  The target trajectory is a target trajectory through which the representative point (for example, the center of gravity G) of the subject vehicle M passes. The target trajectory includes, for example, a speed element. For example, the target trajectory is expressed as a sequence of points (trajectory points) where the subject vehicle M reaches. The trajectory point is a point where the subject vehicle M reaches for each predetermined traveling distance (for example, about several [m]) at a road distance, and separately from that, a target speed and a target acceleration for each predetermined sampling time (for example, about 0 comma several [sec]) are generated as part of the target trajectory. The trajectory point may be a position where the subject vehicle M reaches at a sampling time for each predetermined sampling time. In this case, information on the target speed and the target acceleration is expressed by an interval between the trajectory points.

The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a method for generating a trajectory plan for an autonomous ground vehicle (AGV), the method comprising: assessing, by a navigation device, an upcoming goal position for an AGV with respect to a current position of the AGV along a path of the AGV to establish a need for preparing a trajectory plan for a critical segment of the path; determining, by the navigation device and upon establishing the need, a next free road region based on a hint next rest pose along the critical segment of the path, wherein the hint next rest pose is determined by an artificial intelligence (Al) model and based on a current road region, a current rest pose, a final goal pose, a visible road region, and a vehicle capability; generating, by the navigation device, a trajectory sub-plan corresponding to the next free road region by iteratively determining a set of intermediate poses between the current rest pose and the hint next rest pose based on the hint next rest pose for the next free road region and a set of parameters of the AGV; and generating, by the navigation device, the trajectory plan for the critical segment of the path by iteratively generating the trajectory sub-plans for a set of probable rest poses between the current rest pose and the final goal pose, wherein a probable rest pose for the next free road region is a last intermediate rest pose of the next free road region, and wherein iteration is performed until the AGV reaches the final goal pose, as required by claim 1.
The prior art of record taken either individually or in combination with other prior art of record also fails to teach or render obvious a system or system for generating a trajectory plan for an autonomous ground vehicle (AGV), the system comprising: a navigation device comprising a processor and a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions, which, on execution, causes the processor to: -40-Docket No: IIP-WIP-P0127 Wipro Docket No.: KNS.IES.1246N1 assess an upcoming goal position for an AGV with respect to a current position of the AGV along a path of the AGV to establish a need for preparing a trajectory plan for a critical segment of the path; determine, upon establishing the need, a next free road region based on a hint next rest pose along the critical segment of the path, wherein the hint next rest pose is determined by an artificial intelligence (Al) model and based on a current road region, a current rest pose, a final goal pose, a visible road region, and a vehicle capability; generate a trajectory sub-plan corresponding to the next free road region by iteratively determining a set of intermediate poses between the current rest pose and the hint next rest pose based on the hint next rest pose for the next free road region and a set of parameters of the AGV; and generate the trajectory plan for the critical segment of the path by iteratively generating the trajectory sub-plans for a set of probable rest poses between the current rest pose and the final goal pose, wherein a probable rest pose for the next free road region is a last intermediate rest pose of the next free road region, and wherein iteration is performed until the AGV reaches the final goal pose, as required by claim 8.
The prior art of record taken either individually or in combination with other prior art of record further fails to teach or render obvious a non-transitory computer-readable storage medium storing computer-executable instructions for: assessing an upcoming goal position for an AGV with respect to a current position of the AGV along a path of the AGV to establish a need for preparing a trajectory plan for a critical segment of the path; determining, upon establishing the need, a next free road region based on a hint next rest pose along the critical segment of the path, wherein the hint next rest pose is -43-Docket No: IIP-WIP-P0127 Wipro Docket No.: KNS.IES.12461N1 determined by an artificial intelligence (Al) model and based on a current road region, a current rest pose, a final goal pose, a visible road region, and a vehicle capability; generating a trajectory sub-plan corresponding to the next free road region by iteratively determining a set of intermediate poses between the current rest pose and the hint next rest pose based on the hint next rest pose for the next free road region and a set of parameters of the AGV; and generating the trajectory plan for the critical segment of the path by iteratively generating the trajectory sub-plans for a set of probable rest poses between the current rest pose and the final goal pose, wherein a probable rest pose for the next free road region is a last intermediate rest pose of the next free road region, and wherein iteration is performed until the AGV reaches the final goal pose, as required by claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513. The examiner can normally be reached weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY A BUTLER/Primary Examiner, Art Unit 3666